          Case 1:14-cv-10104-VEC Document 397 Filed 01/18/21 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 1/18/2021
 ----------------------------------------------------------------- X
 PHOENIX LIGHT SF LIMITED, et al.,                                 :
                                                                   :
                                              Plaintiffs,          : 14-CV-10104 (VEC)
                                                                   :
                                                                   :  18-CV-1194 (VEC)
                            -against-                              :
                                                                   :       ORDER
 THE BANK OF NEW YORK MELLON, as Trustee, :
                                                                   :
                                              Defendant.           :
 ----------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS an appeal in a related case involving many of the same Plaintiffs and the

same underlying agreements is currently pending before the Second Circuit, see Phoenix Light

SF Ltd. v. U.S. Bank, N.A., No. 20-1312;

       WHEREAS pending before this Court in Docket No. 14-CV-10104 is Defendant’s

second motion for summary judgment, in which Defendant asserts that Plaintiffs lacked standing

to bring this action and alternatively that Plaintiffs are collaterally estopped from arguing that

they have standing based on the decision in U.S. Bank;

       WHEREAS based on its review of the district court’s decision in U.S. Bank and the U.S.

Bank plaintiffs’ appellate brief, this Court anticipates that the Second Circuit’s decision in U.S.

Bank will resolve whether Plaintiffs in these matters had Article III standing to assert their

breach of contract claims;

       WHEREAS on December 29, 2020, the Court ordered the parties to show cause why

these cases should not be stayed pending the Second Circuit’s decision in U.S. Bank (Dkt. 394);

       WHEREAS on January 8, 2021, Plaintiffs responded to the Court’s order, indicating that

they did not oppose a stay pending the Second Circuit’s resolution of U.S. Bank (Dkt. 395); and
         Case 1:14-cv-10104-VEC Document 397 Filed 01/18/21 Page 2 of 2




       WHEREAS on January 15, 2021, Defendant responded and agreed with Plaintiffs that a

stay pending the Second Circuit’s decision in U.S. Bank would be appropriate (Dkt. 396);

       IT IS HEREBY ORDERED that these cases are STAYED pending the Second Circuit’s

decision in U.S. Bank. The parties must inform the Court within one week of the Second

Circuit’s final order resolving the U.S. Bank appeal.



SO ORDERED.
                                                        _________________________________
Date: January 18, 2021                                        VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                 2
